DETAILED ACTION
The Non-Final Rejection mailed on 01/15/2021 was sent in error and is hereby VACATED.  A new Non-Final Rejection hereby follows.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are currently pending in the application.
Election/Restrictions
Applicant’s election of Group I towards claims 1-8 in the reply filed on 09/28/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-22 are withdrawn from consideration.  Claims 1-8 are hereby examined on the merits.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract should be revised to remove “Provided is” before “a remodeling method” in line 1, as the phrase is already implied.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 3, 5, 8 are objected to because of the following informalities:  
Claim 1, line 5, recites “corresponding to number of gas turbines”, which should be revised to: -- corresponding to the number of gas turbines --;
Claim 1, line 10-11, “respective heat recovery steam generators” should be revised to -- corresponding [[respective]] heat recovery steam generators --, for sake of consistency with line 5;
Claim 1, line 16, recites “removing the gas turbines and the ducts”, which should be revised to: -- removing the number of  gas turbines and the plurality of ducts --, for sake of clarity; 
Claim 1, line 17, recites “in place of the gas turbines”, which should be revised to: -- in place of the removed number of gas turbines --;
Claim 1, lines 18-19, recites “smaller in number than the gas turbines”, which should be revised to: -- fewer [[smaller]] in number than the number of the gas turbines--.  
Claim 2, line 3-4, recites “the installation of the new gas turbine is performed after the removal”, which should be revised to: --the installation of the new gas turbine is performed after the removal of the number of the gas turbines --;
Claim 3, line 3-4, recites “the installation of the new gas turbine is performed before the removal”, which should be revised to: --the installation of the new gas turbine is performed before the removal of the number of the gas turbines --;
Claim 5, line 6-7, recites “installing, in place of the heat recovery steam generators, a new heat recovery steam generator provided corresponding to number of the new gas turbines”, which should be revised to: --installing, in place of the removed heat recovery steam generators, a number of new heat recovery steam generators provided corresponding to the number of the new gas turbines--;
Claim 8, line 5, recites “corresponding to number of gas turbines”, which should be revised to: -- corresponding to the number of gas turbines --;
Claim 8, line 10, “respective heat recovery steam generators” should be revised to – corresponding [[respective]] heat recovery steam generators --, for sake of consistency with line 5;
Claim 8, line 16-17, recites “removing the ducts” which should be revised to: --removing the plurality of ducts --;
Claim 8, line 21, recites “in place of the ducts”, which should be revised to: --in place of the removed ducts --;
Claim 8, line 22, recites “the left gas turbine”, which should be revised to -- the at least one left gas turbine --;
Claim 8, line 24-25, recites “the heat recovery steam generators”, which should be revised to: -- the plurality of heat recovery steam generators --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “installing, in place of the gas turbines, a new gas turbine that is higher in efficiency and smaller in number than the gas turbines”.   This renders the claims indefinite, as it is unclear if the claim is requiring only a single “new gas turbine” being installed, or more than one.  The limitation “a new gas turbine” implies a single element, yet the phrase “smaller in number than the gas turbines” implies multiple “new gas turbines”.  
Claim 5 recites the limitation “in place of installation of the distribution duct, installing a duct configured to guide the flue gas from the new gas turbine to the new heat recovery steam generator”.  This renders the claim indefinite, as it is unclear if the claim is requiring the installation of a “distribution duct” (the language “in place of installation of the distribution duct” suggests the step is now not required, thereby conflicting with the step of claim 1 for requiring installing a “distribution duct”).  The claim is unclear if the step of installing the distribution duct is still required or not.  Furthermore, it is unclear if the limitation “a duct” is a “new duct” or the same duct as the plurality of ducts of claim 1 (for sake of examination, the installation of the distribution duct will be interpreted as optional, and the newly recited “duct” will be interpreted as a “new duct” that is different than the “plurality of ducts” of claim 1).  It is suggested that claim 5 be redrafted into a separate independent claim that does not require the installation of the distribution duct.  
Claim 8 recites the limitation “installing, in place of the removed gas turbines, a new gas turbine that is higher in efficiency than the removed gas turbines”.   This renders the claims indefinite, as it is unclear if the claim is requiring only a single “new gas turbine” being installed to replace the one or more removed gas turbines, or more than one “new gas turbine”.  The limitation “a new gas turbine” implies a single element, yet the phrase “installing, in place of the removed gas turbines” could also imply multiple “new gas turbines” (e.g. one new gas turbine for each removed gas turbine).  
Claims 2-4, 6-7 are rejected by virtue of dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 fails to include all the limitations of claim 1.  Claim 5 recites the step: “in place of installation of the distribution duct, installing a duct configured to guide the flue gas from the new gas turbine to the new heat recovery steam generator”.  The claim therefore does not require the limitation of installing a distribution duct as required in claim 1, and thus fails to include all the limitations of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briesch (US 2008/0000237).
Regarding independent claim 1, Briesch discloses a remodeling method of a combined cycle plant 10 (Briesch Fig. 1 below, Briesch Claim 1-13), the combined cycle plant comprising: 
a plurality of gas turbines 12 (Para. 0010, “a pair of relatively low output, low efficiency gas turbines 12); 
a plurality of heat recovery steam generators 16 (a pair of HRSG are shown, Briesch Fig. 1, Para. 0010) that are provided corresponding to number of the gas turbines 12 (Briesch Fig. 1 below) and configured to recover heat of flue gas 40 discharged from the gas turbines and produce steam by the recovered heat (Para. 0010); 
a plurality of ducts configured to guide the flue gas from the gas turbines 12 toward the respective heat recovery steam generators 16 (Briesch Fig. 1 below); and 
a steam turbine 14, 24 (low-pressure steam turbine 14 and high-pressure steam turbine 24, Para. 0010) configured to be rotationally driven by the steam produced by the heat recovery steam generators 16 (Para. 0010), the remodeling method comprising: 
removing the gas turbines 12 and the ducts (using a partition 20 that removes the gas turbines and their respective ducts from the system by isolating them from the combined cycle plant 10); 
installing, in place of the gas turbines 12, a new gas turbine 22 that is higher in efficiency and smaller in number than the gas turbines 12 (Para. 0010-11, “The upgrade gas turbine 22 may have a higher power output and produce higher temperature exhaust gas than the existing turbine 12. For example, an upgrade combustion turbine 22 may provide a power increase on the order of 20 to 120 MW or more, relative to an existing turbine 12, or perhaps approximately four times as much power output as an existing turbine 12. The higher exhaust gas temperature may be, for example, 30 to 120 degrees C., greater than the temperature of exhaust gas at the output of the existing gas turbine 12”; Claim 1); and 
installing, in place of the ducts, a distribution duct (Briesch Fig. 1 below) configured to distribute and guide the flue gas from the new gas turbine 22 to the heat recovery steam generators 16 (Para. 0022, “In another configuration of the system 10 the exhaust from the upgrade gas turbine may be split and input directly into two or more existing HRSGs 16”; Claim 9, “the step of connecting includes connecting at least two existing heat recovery steam generators to receive exhaust output from the second gas turbine to generate steam”; Claim 12). 

    PNG
    media_image1.png
    587
    899
    media_image1.png
    Greyscale


Regarding claim 6, Briesch discloses the remodeling method of a combined cycle plant according to claim 1, wherein the distribution duct installed in the installation of the distribution duct is provided with a cooling device 26 (a high temperature HRSG 26, Para. 0019-0021) configured to cool the flue gas 40 discharged from the new gas turbine 22 (the HRSG 26 is upstream the plurality of HRSGs 16 along the distribution duct, and would cool the flue gas 40 from the new gas turbine 22 prior to delivering the flue gas to the old HRSGs 16 as shown; note, the claim does not specify what the “cooling device” is, and hence the limitation can be read very broadly as anything that may cause a temperature decrease of the flue gas in the distribution duct, such as a heat recovery steam generator that extracts heat from the flue gas). 
Regarding claim 7, Briesch discloses the remodeling method of a combined cycle plant according to claim 1, wherein the combined cycle plant 10 is a multi-shaft combined cycle plant in which a rotating shaft of the gas turbine and a rotating shaft of the steam turbine are separate from each other (Briesch Fig. 1 above, the gas turbines 12 and steam turbines 14 & 24 are clearly separate from each other; furthermore, considering the new gas turbine 22, the new gas turbine can be on a different shaft than the steam turbine 24, Para. 0012, “The gas turbine 22 and the steam turbine 24 are illustrated as configured with a common rotor shaft 28 to drive a generator 30, although the turbines 22 and 24 could be coupled along different shafts to each turn a different generator”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briesch in view of Brostmeyer (US 20180066586).
Regarding claim 2, Briesch disclose the remodeling method of a combined cycle plant according to claim 1, but fails to disclose wherein the installation of the new gas turbine is performed after the removal, and the installation of the new gas turbine includes installing the new gas turbine in a former site of the gas turbines removed in the removal. 
Brostmeyer teaches wherein the installation of the new gas turbine 121 is performed after the removal (Brostmeyer Claim 1, “the process comprising the steps of: removing the first large frame heavy duty industrial gas turbine engine from the combined cycle electric power plant; removing the second large frame heavy duty industrial gas turbine engine from the combined cycle electric power plant; and installing a third large frame heavy duty industrial gas turbine engine in the combined cycle electric power plant to replace the first and second large frame heavy duty industrial gas turbine engines”), and the installation of the new gas turbine includes installing the new gas turbine in a former site of the gas turbines removed in the removal (Para. 0010, 0063, 0089-90, “the HRSG does not require modifications except for minor rework of the exhaust ducts channeling the hot turbine exhaust from the IGT outlet to the inlet of the HRSG 113”, the new gas turbine 121 being installed requires only “minor rework” of the duct to connect to the inlet of the HRSG 113, implying the new gas turbine is in the same general location as the removed gas turbines relative to the HRSG 113 and uses the same HRSG inlet as the removed gas turbines). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the steps of installing the new gas turbine after the step of removal, and installing the new gas turbine in the former site of the gas turbines, as taught by Brostmeyer, to the method of Briesch, in order to simplify the retrofitting of the combined cycle plant 10 by minimizing the necessary modifications to the flue gas ducts.  Brostmeyer teaches that replacing the two older gas turbines with the newer, more efficient gas turbine while maintaining the old HRSG (which Briesch also teaches) while using the same HRSG inlet would require only “minimal rework” of the HRSG, since only the ducting between the gas turbines and the HRSG would need to be modified to utilize the same HRSG inlet (Brostmeyer Para. 0018, 0063, 0090).  Naturally, by incorporating the step of installing the new gas turbine in the former site of the gas turbines, the removal of the gas turbines would have to occur before the installing of the new gas turbine.  One of ordinary skill would have been motivated to pursue known options for retrofitting a combined cycle plant that would require minimal modification to existing structures, thereby reducing costs and complexity of the remodeling process. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Briesch.
Regarding claim 3, Briesch discloses the remodeling method of a combined cycle plant according to claim 1, and the installation of the new gas turbine 22 includes installing the new gas turbine in a vacant site (the new gas turbine is shown installed at a site that is “vacant” or unoccupied by other component, separated from the location of the gas turbines 12). 
Briesch fails to explicitly disclose wherein the installation of the new gas turbine 16 is performed before the removal.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have installed the new gas turbine before the step of removing the gas turbines, since it has been held that choosing between a finite number of identified, predictable solutions with a reasonable expectation of success would only require routine skill in the art.  Note, that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” See KSR 550 U.S. at 421, 82 USPQ2d at 1397, MPEP 2143, I, E.  In this case, the time or order of the step of installing the new gas turbine would naturally be limited to one of three options: before removal of the gas turbines, during removal of the gas turbines, or after removal of the gas turbines.  Each of the aforementioned options would predictably end in the same result and resolve the same recognized need: a remodeled/retrofitted combined cycle plant with a new gas turbine and removed older gas turbines.  Consequently, one skilled in the art would have a reasonable expectation of success when choosing one of the finite options available, as the end result would be the same.  Since Briesch teaches the new gas turbine 22 being installed at a location separate from the gas turbines 12 (as shown in Briesch Fig 1 above), it would have been an obvious option to one of ordinary skill to install the new gas turbine before removing the old gas turbines 12 from the system, since such an option would not interfere with the old gas turbines until the old gas turbines are to be removed.
Regarding claim 4, Briesch teaches the remodeling method of a combined cycle plant according to claim 3, and Briesch further teaches wherein each of the heat recovery steam generators 16 is a vertical heat recovery steam generator 16 (Briesch Fig. 1 above, the HRSGs 16 are shown as being vertically oriented) in which the flue gas 40 flows from a lower side to an upper side in a vertical direction, and 
in the installation of the distribution duct, pre-remodeling connection positions at which the ducts before remodeling are connected to the heat recovery steam generators 16 and post-remodeling connection positions at which the distribution duct after remodeling is connected to the heat recovery steam generators are different positions (Briesch Fig. 1 above, the ducts connecting the old gas turbines 12 are connected to the HRSGs 16 at a different position than the distribution duct connection to the HRSGs 16). 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Briesch in view of Ekanayake (US 2016/0273404).
Regarding claim 5, Briesch discloses the remodeling method of a combined cycle plant according to claim 1, including installing, a new heat recovery steam generator 26 provided corresponding to number of the new gas turbines 22 (Para. 0010-11); and in place of the installation of the distribution duct, installing a duct configured to guide the flue gas from the new gas turbine to the new heat recovery steam generator (Para. 0019-0021, Briesch Fig. 1 above)
Briesch fails to disclose wherein the removal includes further removing the heat recovery steam generators, and the remodeling method further comprises: installing, in place of the heat recovery steam generators, the new heat recovery steam generator provided corresponding to number of the new gas turbines.
Ekanayake teaches that when upgrading the gas turbine engine in a combined cycle plant, other parts of the plant, including the HRSG need to be upgraded simultaneously (Para. 0005, “A challenge to upgrading older gas turbine systems to employ the newer, higher capacity compressors is that there is currently no mechanism to employ the higher capacity compressors with systems that cannot handle the increased capacity without upgrading other expensive parts of the system. Other parts that oftentimes need to be upgraded simultaneously with a compressor upgrade include but are not limited to the combustor, gas turbine component, generator, transformer, switchgear, HRSG, steam turbine component, steam turbine control valves, etc”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have also replaced the heat recovery steam generator with a new heat recovery steam generator simultaneously with the installing of a new gas turbine engine, since it is known in the art (as suggested by Ekanayake) that upgrades to other components of a combined cycle power plant would be required when upgrading a gas turbine engine in the system, in order to provide components capable of handling the change in capacity provided by the new gas turbine engine (Ekanayake Para. 0005).  Note, while Ekanayake discusses the undesired costliness in replacing other components in a combined cycle power plant, it has been held that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments”, and "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), MPEP 2123, I.  Ekanayake explicitly states that it is known and “oftentimes” a necessity that components such as an HRSG need to be upgraded along with the gas turbine engine, and consequently one skilled in the art would have known to provide a new HRSG when upgrading the gas turbine engine in Briesch, as one of a finite number of known options available in the art (for instance, Briesch discusses various embodiments including adding new “upgrade” HRSGs 26, or simply using the existing HRSGs 16, or adding additional HRSGs into the system in general, Briesch Para. 0019-0022).  Based on the recognized problems discussed in Ekanayake and Briesch (i.e. getting a combined cycle plant to operate effectively when upgrading one or more components), as well as the known solutions available in the art, replacing an old HRSG with a new HRSG would have been a known option that would be obvious to try to achieve a predictable result.  See KSR, MPEP 2143, I, E.  Note, the step of installing a new HRSG would necessitate a step of removing the old HRSGs in order to link the new gas turbines to the new HRSGs, as would a step of installing necessary ducting to fluidly couple the new gas turbine engines to their respective HRSGs (as suggested by Briesch, in providing a duct between the upgrade gas turbine 22 and a new HRSG 26).
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to teach or suggest in combination with other claimed limitations, a remodeling method of a combined cycle plant, including removing one or more of the gas turbines and removing the ducts while leaving at least one of the gas turbines; installing, in place of the removed gas turbines, a new gas turbine that is higher in efficiency than the removed gas turbines; and installing, in place of the ducts, a distribution duct 53Docket No. PMHA-17104-US: final configured to merge the flue gas from the left gas turbine and the flue gas from the new gas turbine together, and distribute and guide the merged flue gas to the heat recovery steam generators.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Briesch US 8,061,002 is the respective patent of Briesch US 2008/000237 cited in the rejection above.
Brostmeyer US 10,641,177 is the respective patent of Brostmeyer US 2018/0066586 cited in the rejection above.
Nagao (US 2016/0186659, US 10,337,403) teaches a combined cycle plant with one gas turbine feeding flue gas to two parallel HRSGs.
Wichmann (US 2013/0269360) and Rice (US 5,628,183) teaches a combined cycle plant with a gas turbine feeding flue gas to a split HRSG.
Martz (US 3,955,358; US 3,965,675; US 3,974,644) teaches a combined cycle plant with a gas turbine feeding flue gas to a plurality of steam generators via a distribution duct.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741